Case 1:20-cv-04991-JGK Document17 Filed 10/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DINA MARTSOL ROMERO RAMIREZ,
20-cev-4991 (JGR)
Plaintif_£,
ORDER

 

- against -
RASARIO BALDWIN ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties are instructed to file a Rule 26(f) report by

October 27, 2020.

SO ORDERED.

Dated: New York, New York

October 14, 2020 bl
AY (exp

“John G.’ Koeltl
United States District Judge

USDC SDNY
DOCUMENT
ELECTRONICALLY Fit.
DOCH ED

PD te
DATE FILED: .. a 7/770. _

 
